          Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 1 of 29



 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                             NORTHERN DISTRICT OF CALIFORNIA

10

11   IN RE JUUL LABS, INC., MARKETING,               Case No: 19-md-02913-WHO
     SALES PRACTICES, AND PRODUCTS
12   LIABILITY LITIGATION

13                 Defendants.                       [PROPOSED]
                                                     AMENDED PROTECTIVE ORDER
14
     This Document Relates to:
15
     ALL ACTIONS
16

17   I.      PURPOSE AND LIMITATIONS
18           1.    The Parties agree and are entering into this Stipulated Protective Order with a goal
19                 towards moving this case forward in a speedy, collaborative, and efficient manner,
20                 while also balancing the public interest in access to information concerning the
21                 matters addressed in this litigation.
22           2.    Disclosure and discovery activity in this action and related actions are likely to
23                 involve production of confidential, proprietary, or private information for which
24                 special protection from public disclosure and from use for any purpose other than
25                 prosecuting or defending this litigation may be warranted. Accordingly, the Parties
26                 hereby stipulate to and request that the Court enter the following Amended Stipulated
27                 Protective Order (“Order”). The Parties acknowledge that this Order governs
28                 discovery in In re: Juul Labs Inc., Marketing, Sales Practices, and Products Liability

                                                           1
                                                               AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 2 of 29



 1            Litigation, No. 19-md-2913. This order shall apply to all cases currently pending in
 2            MDL No. 2913 and to all related actions that have been or will be originally filed in,
 3            transferred to, or removed to this Court and assigned hereto.
 4      3.    This Order is binding on all Parties and their counsel in all cases currently pending
 5            and subsequently made part of these MDL proceedings and shall govern each case in
 6            the proceedings. The purpose of this Order is to expedite the flow of discovery
 7            material, facilitate the prompt resolution of disputes over confidentiality, and protect
 8            material to be kept confidential, pursuant to the Court’s inherent authority, its
 9            authority under Federal Rule of Civil Procedure 26(c), and the judicial opinions
10            interpreting such Rules.
11      4.    The Parties acknowledge that this Order does not confer blanket protections on all
12            disclosures or responses to discovery and that the protection it affords from public
13            disclosure and use extends only to the limited information or items that are entitled to
14            confidential treatment under the applicable legal principles. The Parties further
15            acknowledge, as set forth in Paragraph 58 below, that this Order does not entitle them
16            to file confidential information under seal; Civil Local Rule 79-5 sets forth the
17            procedures that must be followed and the standards that will be applied when a Party
18            seeks permission from the Court to file material under seal.
19      5.    This Order shall not abrogate or diminish any statutory, or other legal obligation or
20            right of any Party or person with respect to any Confidential Information.
21      6.    The recipient of any Confidential Information hereby agrees to subject himself/herself
22            to the jurisdiction of this Court for the purpose of any proceedings related to the
23            performance under, compliance with, or violations of this Order.
24      7.    This Order amends and supersedes the Protective Order entered on December 13,
25            2019 (ECF No. 308). All documents and materials previously produced under that
26            order and designated as Confidential or Highly Confidential will be treated as
27            produced under the same designation under this Order unless challenged.
28


                                                  2
                                                      AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
           Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 3 of 29



 1   II.      DEFINITIONS
 2            8.    Action: This pending lawsuit, In re: JUUL Labs, Inc. Marketing, Sales Practices, and

 3                  Products Liability Litigation, United States District Court, Northern District of

 4                  California, Case No. 19-md-02913-WHO, including any amendments thereto, and all

 5                  cases that have been or will be originally filed in, transferred to, or removed to this

 6                  Court and assigned thereto.

 7            9.    Challenging Party: a Party or Non-Party that challenges the designation of

 8                  information or items under this Order.

 9            10.   CONFIDENTIAL Information or Items: information (regardless of how it is

10                  generated, stored or maintained) or tangible things that qualify for protection under

11                  Federal Rule of Civil Procedure 26(c), or other federal or state laws, rules, or

12                  regulations, which may include:

13                  (a)    Information protected from disclosure by statute or regulation, including, but

14                         not limited to, the Family Educational Rights and Privacy Act;

15                  (b)    Information that constitutes a trade secret in accordance with Uniform Trade

16                         Secrets Act;

17                  (c)    Non-public communications with regulators or other governmental bodies that

18                         are protected from disclosure by statute or regulation;

19                  (d)    Information that includes material protected by federal, state, or foreign data

20                         protection laws or other privacy obligations, including (but not limited to) The

21                         Gramm-Leach-Bliley Act, 15 U.S.C. § 6801 et seq. (financial information);

22                         The Health Insurance Portability and Accountability Act, 45 CFR Part 160

23                         and Subparts A and E of Part 164 (medical information); the EU General Data

24                         Protection Regulation (GDPR); Data. Protection Act 1998 (c. 29) (United

25                         Kingdom personal information); Federal Data Protection Act (Germany

26                         personal information); the Belgian Law of December 8, 1992 on Privacy

27                         Protection in relation to the Processing of Personal Data (Belgium personal

28                         information); Personal Information Protection and Electronic Documents Act


                                                        3
                                                             AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 4 of 29



 1                   (PIPEDA), S.C. 2000, c. 5 (Canada personal information); The Federal Law
 2                   on Protection of Personal Data held by Private Parties (published July 5,
 3                   2010) (Mexico personal information); and Act on the Protection of Personal
 4                   Information (Japan personal information);
 5            (e)    Personally identifiable information (“PII”), including: Social Security
 6                   Numbers; health information relating to the past, present or future physical or
 7                   mental health or condition of an individual; the provision of health care to an
 8                   individual, or the past present, or future payment for the provision of health
 9                   care to an individual; personal financial information such as tax information,
10                   bank account numbers, and credit card numbers; insurance claim numbers;
11                   insurance policy numbers; or the personal email addresses or other contact
12                   information of company board members, executives, and employees; and/or
13            (f)    Information, materials, and/or other documents reflecting non-public business
14                   or financial strategies, and/or confidential competitive information which, if
15                   disclosed, would result in competitive harm to the disclosing Party.
16      However, CONFIDENTIAL information shall not include the following:
17            (a)    Any information that is in the public domain at the time of disclosure to a
18                   Receiving Party, or becomes part of the public domain after its disclosure to a
19                   Receiving Party as a result of publication not involving a violation of this
20                   Order, including, but not limited to, by becoming part of the public record
21                   through trial, and any public information posted by a Party that has
22                   subsequently been made unavailable by removal from the public’s view (e.g.,
23                   deleted or closed social media posts); and/or
24            (b)    Any information known to the Receiving Party prior to the disclosure or
25                   lawfully obtained by the Receiving Party after the disclosure from a source
26                   who obtained the information lawfully and under no obligation of
27                   confidentiality to the Designating Party.
28


                                                 4
                                                     AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 5 of 29



 1      11.   Counsel (without qualifier): Outside Counsel and In-House Counsel (as well as their
 2            support staff).
 3      12.   Designated In-House Counsel: an attorney who is an employee of a Party to this
 4            Action who has access to documents designated “HIGHLY CONFIDENTIAL” for
 5            use in this Action.
 6      13.   Designating Party: a Party or Non-Party that designates information or tangible items
 7            that it produces in disclosures or in responses to discovery as “CONFIDENTIAL,”
 8            “HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – OUTSIDE
 9            COUNSEL ONLY.”
10      14.   Disclosure or Discovery Material: all items or information, regardless of the medium
11            or manner in which it is generated, stored, or maintained (including, among other
12            things, testimony, transcripts, and tangible things), that are produced or generated in
13            disclosures or responses to discovery in this matter, including but not limited to,
14            answers to interrogatories, responses to requests for production, responses to requests
15            for admission, and transcripts of depositions and hearings (or portions of such
16            transcripts).
17      15.   Expert: a person who has been retained by a Party or its counsel to serve as an expert
18            witness or as an undisclosed consultant in this Action (as well as his or her employees
19            and support staff).
20      16.   “HIGHLY CONFIDENTIAL” Information or Items: non-public information that is
21            extremely confidential and/or sensitive in nature and the Producing Party reasonably
22            believes that the disclosure of such material is likely to cause serious economic harm
23            or competitive disadvantage to the Producing Party, is highly personal non-public
24            information, or will otherwise seriously compromise or jeopardize the Producing
25            Party’s business interests, such that protecting the information cannot be avoided by
26            less restrictive means than designation as “HIGHLY CONFIDENTIAL.” The Parties
27            agree that a Party may designate the following information, if non-public and subject
28            to challenge in accordance with Section VI, as “HIGHLY CONFIDENTIAL: Trade

                                                  5
                                                      AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 6 of 29



 1            Secrets, and other non-public information of similar competitive and business
 2            sensitivity, or material that constitutes highly personal and confidential non-public
 3            information.
 4      17.   “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” Information or Items
 5            (“HC-OCO”): Highly Confidential information that is so extremely sensitive in nature
 6            the disclosure of such material will put the Producing Party at a significant
 7            competitive disadvantage, and such that protecting the information cannot be avoided
 8            by less restrictive means than designation as “HIGHLY CONFIDENTIAL –
 9            OUTSIDE COUNSEL ONLY.”
10      18.   Trade Secrets: information whose disclosure would result in tangible economic loss,
11            and includes a formula, pattern, compilation, program, device, method, technique, or
12            process, that:
13            (a)    derives independent economic value from not being generally known to, and
14                   not being readily ascertainable by proper means by other persons who can
15                   obtain economic value from its disclosure or use; and
16            (b)    is the subject of efforts that are reasonable under the circumstances to
17                   maintain its secrecy.
18      19.   In-House Counsel: attorneys who are employees of a Party to this Action. In-House
19            Counsel does not include any Outside Counsel retained by a Party to this Action.
20      20.   Non-Party: any natural person, partnership, corporation, association, or other legal
21            entity not named as a Party to this Action.
22      21.   Outside Counsel: attorneys who are not employees of a Party to this Action but are
23            retained to represent or advise a Party to this Action and/or have appeared in this
24            Action on behalf of that Party or are affiliated and/or associated with a law firm
25            which has appeared on behalf of that Party, and their support staff, who have access
26            to documents designated “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
27            ONLY” for use in this Action.
28


                                                  6
                                                      AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
        Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 7 of 29



 1          22.   Party: any party to this Action, including all of its officers, directors, employees,
 2                consultants, Experts, and Outside Counsel (and their support staffs).
 3          23.   Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 4                Material in this Action.
 5          24.   Professional Vendors: persons or entities that provide litigation support services (e.g.,
 6                photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 7                organizing, storing, or retrieving data in any form or medium) and their employees
 8                and subcontractors.
 9          25.   Protected Material: any Disclosure or Discovery Material that is designated as
10                “CONFIDENTIAL,”“HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL
11                – OUTSIDE COUNSEL ONLY.”
12          26.   Receiving Party: a Party that received Disclosure or Discovery Material from a
13                Producing Party.
14   III.   SCOPE
15          27.   The protections conferred by this Order apply to not only Protected Material (as
16                defined above), but also to: (1) any information copied or extracted from Protected
17                Material; (2) all copies, excerpts, summaries, or compilations of Protected Material;
18                and (3) any oral, written, or electronic communications, testimony or presentation by
19                Parties or their Counsel that might reveal Protected Material.
20          28.   This Order and its protections apply for pre-trial purposes only. This Order does not
21                govern the use of Protected Materials at trial. The Parties will meet and confer at the
22                appropriate time regarding any use of Protected Material at trial, which use shall be
23                governed by a separate agreement or order.
24   IV.    DURATION
25          29.   Even after final disposition of this Action, the confidentiality obligations imposed by
26                this Order shall remain in effect until a Designating Party agrees otherwise in writing,
27                or a court order otherwise directs. Final disposition shall be deemed to be the later of:
28                (1) dismissal of all claims and defenses in this Action, with or without prejudice; and

                                                       7
                                                           AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
          Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 8 of 29



 1                 (2) final judgment herein after the completion and exhaustion of all appeals, re-
 2                 hearings, remands, trials, or reviews of this Action, including the time limits for filing
 3                 any motions or applications for extension of time pursuant to applicable law. The
 4                 Court retains jurisdiction even after termination of this Action to enforce this Order
 5                 and to make such amendments, modifications, deletions and additions to this
 6                 Protective Order as the Court from time to time deem appropriate.
 7   V.      DESIGNATING PROTECTED MATERIAL
 8           30.   Exercise of Restraint and Care in Designating Material for Protection. Except as
 9                 specified in Paragraph 31, each Party or Non-Party that designates information or
10                 items as CONFIDENTIAL, HIGHLY CONFIDENTIAL, or “HIGHLY
11                 CONFIDENTIAL – OUTSIDE COUNSEL ONLY” under this Order must take care
12                 to limit any such designation to specific material that qualifies under the appropriate
13                 standards. Designations of material for protection must be made in good faith.
14                 Designations that are clearly unjustified or that have been made for an improper
15                 purpose (e.g., to unnecessarily encumber or retard the case development process or to
16                 impose unnecessary expenses and burdens on other Parties) are prohibited. If it comes
17                 to a Designating Party’s attention that information or items that it designated for
18                 protection do not qualify for protection at all or do not qualify for the level of
19                 protection initially asserted, that Designating Party must promptly notify all other
20                 Parties that it is withdrawing the inapplicable designation.
21           31.   Bulk Designation. To expedite production of potentially voluminous materials, a
22                 Producing Party may, but is not required to, produce materials without a detailed
23                 confidentiality review. In so doing, the Producing Party may designate those
24                 collections of documents that by their nature contain “CONFIDENTIAL,” or
25                 “HIGHLY CONFIDENTIAL,” information with the appropriate designation
26                 notwithstanding that some of the documents within the collection may not qualify for
27                 such designation. The Producing Party may not, however, bulk designate documents
28                 as “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY,” absent agreement

                                                        8
                                                            AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 9 of 29



 1             of the Parties. Notwithstanding the foregoing, a Receiving Party may at any time
 2             challenge the designation of one or more particular documents, or categories of
 3             documents, bulk designated pursuant to this Paragraph 31 on the grounds that it does
 4             not or they do not qualify for such protection. If the Producing Party agrees, it must
 5             promptly notify all Receiving Parties that it is withdrawing or changing the
 6             designation.
 7      32.    Manner and Timing of Designations. Except as otherwise provided in this Order or as
 8             otherwise stipulated or ordered, Disclosure or Discovery Material that qualifies for
 9             protection under this Order must be clearly so designated before the material is
10             disclosed or produced.
11      Designation in conformity with this Order requires:
12             (a)    For information in documentary form (e.g., paper or electronic documents, but
13                    excluding transcripts of depositions or other pretrial or trial proceedings), that
14                    the Producing Party affix the legend “CONFIDENTIAL,” “HIGHLY
15                    CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
16                    ONLY” to each page of a paper or electronic document that contains protected
17                    material or to the cover page of bound or grouped material. A Party or Non-
18                    Party that makes original documents or materials available for inspection need
19                    not designate them for protection until after the inspecting Party has indicated
20                    which material it would like copied and produced. During the inspection and
21                    before the designation, all of the material made available for inspection shall
22                    be treated as “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY”
23                    information. After the inspecting Party has identified the documents it wants
24                    copied and produced, the Producing Party must determine which documents,
25                    or portions thereof, qualify for protection under this Order. Then, before
26                    producing the specified documents, the Producing Party must affix the
27                    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “HIGHLY
28                    CONFIDENTIAL – OUTSIDE COUNSEL ONLY” legend to each page of a

                                                   9
                                                       AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 10 of 29



 1                  paper or electronic document that contains Protected Material. A Party may
 2                  designate documents produced by a Non-Party as “CONFIDENTIAL,”
 3                  “HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – OUTSIDE
 4                  COUNSEL ONLY” if the document contains information for which that
 5                  Party would have a right to apply the proposed designation if produced by that
 6                  Party, by notifying all other Parties of the designation within a reasonable
 7                  period of time after the production of documents by the Non-Party.
 8            (b)   For testimony given in deposition or in other pretrial proceedings, in the event
 9                  that a Producing Party designates some or all of a witness’s deposition or
10                  other testimony as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or
11                  “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY,” the specific
12                  page and line designations over which confidentiality is claimed must be
13                  provided to the Receiving Party within thirty (30) days of receipt of the final
14                  transcript, provided, however, that the Receiving Party will consider
15                  reasonable requests for an extension of the deadline. Deposition testimony
16                  shall be treated as “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
17                  ONLY” pending the deadline. After the 30-day period, if no Party has
18                  designated some or all of that deposition transcript as “CONFIDENTIAL,”
19                  “HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – OUTSIDE
20                  COUNSEL ONLY” under this Protective Order, the entire deposition, or
21                  those portions of the deposition not designated as confidential, will no longer
22                  be considered confidential.
23            (c)   For information produced in some form other than documentary and for any
24                  other tangible items, that the Producing Party affix in a prominent place on the
25                  exterior of the container or containers in which the information or item is
26                  stored the legend “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or
27                  “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY.” If only a
28                  portion or portions of the information or item warrant protection, the

                                                  10
                                                       AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 11 of 29



 1                    Producing Party, to the extent practicable, shall identify the protected
 2                    portion(s). With respect to documents produced in native format, the
 3                    Electronically Stored Information Protocol, or ESI Protocol, to be entered in
 4                    this Action shall govern the form and method for marking such documents as
 5                    Protected Information. When possible, in order to minimize the likelihood of
 6                    inadvertent disclosure of confidential information for any information
 7                    transmitted by electronic means, the Producing Party shall make a good faith
 8                    effort to place the appropriate confidentiality designation in the subject of the
 9                    electronic mail conveying the confidential information and on the title of the
10                    digital document or media through which it is conveyed, or otherwise notify
11                    the Receiving Party of the fact that confidential information is being
12                    conveyed. A Party may designate information produced by a Non-Party as
13                    “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “HIGHLY
14                    CONFIDENTIAL – OUTSIDE COUNSEL ONLY” if the document contains
15                    information for which that Party would have a right to apply the proposed
16                    designation if produced by that Party, by notifying all other Parties of the
17                    designation within a reasonable period of time after the production of
18                    information by the Non-Party.
19       33.   Failures to Designate. Disclosure of “CONFIDENTIAL,” “HIGHLY
20             CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
21             ONLY” Information does not waive the confidential status of such Information. In
22             the event that Protected Information is disclosed without a marking or designation of
23             it as such, the Producing Party may thereafter assert a claim or designation of
24             confidentiality, and promptly provide replacement information or items with the
25             appropriate designation (and, if applicable, using the same Bates number as the
26             original production). Thereafter, the Receiving Party must immediately return the
27             original Protected Information and all copies of the same to the Producing Party and
28             make no use of such Information.

                                                  11
                                                       AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 12 of 29



 1         34.   The Parties acknowledge that Protected Information disclosed prior to entry of this
 2               Order may have a lower confidentiality designation or marking than warranted under
 3               this Order, and that nothing herein prevents the Parties from asserting a different
 4               claim or designation of confidentiality over such information pursuant to this Order.
 5   VI.   CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6         35.   Timing of Challenges. Any Party or Non-Party may challenge a designation of
 7               confidentiality at any time that is consistent with the Court’s Scheduling Order.
 8         36.   Form of Challenges. The Challenging Party shall object to the propriety of the
 9               designation of specific material as “CONFIDENTIAL,” “HIGHLY
10               CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
11               ONLY” by providing written notice to the Designating Party of each designation it is
12               challenging and describing the basis for each challenge. To avoid ambiguity as to
13               whether a challenge has been made, the written notice must recite that the challenge
14               to confidentiality is being made in accordance with this specific Section of this Order.
15               The Designating Party or its counsel shall thereafter, within fourteen (14) calendar
16               days, respond to such challenge in writing by either: (1) agreeing to remove the
17               designation; or (2) stating the reasons for such designation. Counsel may agree to
18               reasonable extensions.
19         37.   Meet and Confer. If the Challenging Party continues to dispute the designation(s) at
20               issue, it shall notify the Designating Party in writing within fourteen (14) calendar
21               days of the Designating Party’s response pursuant to the preceding section. Counsel
22               may agree to reasonable extensions. The Parties shall attempt to resolve each
23               challenge in good-faith by conferring directly (in voice-to-voice dialogue; other forms
24               of communication are not sufficient). A Challenging Party may proceed to the next
25               stage of the challenge process only if it has engaged in this meet-and-confer process
26               first or establishes that the Designating Party is unwilling to participate in the meet-
27               and-confer process in a timely manner.
28


                                                     12
                                                          AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 13 of 29



 1          38.   Judicial Intervention. If the Parties cannot resolve a challenge without court
 2                intervention, within twenty-one (21) calendar days of the Challenging Party’s notice
 3                to the Designating Party, the Parties shall submit a joint statement to the Court in
 4                accordance with Magistrate Judge Corley’s Civil Standing Order. The burden of
 5                persuasion in any such dispute shall be on the Designating Party. Unless the
 6                Designating Party has expressly waived the confidentiality designation or until the
 7                Court has ruled on the disputed at-issue designation, all Parties shall continue to
 8                afford the material in question the level of protection designated by the Producing
 9                Party.
10   VII.   ACCESS TO AND USE OF PROTECTED MATERIAL
11          39.   Basic Principles. A Receiving Party may use Protected Material that is disclosed or
12                produced by another Party or by a Non-Party in connection with this case only for
13                prosecuting, defending, or attempting to settle this litigation, including any appeal(s),
14                or in Coordinated Action as defined in CMO No. 9, so long as such use is permitted
15                herein. Such Protected Material may be disclosed only to the categories of persons
16                and under the conditions described in this Order. When the litigation has been
17                terminated, a Receiving Party must comply with the provisions of Section XIV below
18                (FINAL DISPOSITION). Protected Material must be stored and maintained by a
19                Receiving Party at a location and in a secure manner that ensures that access is
20                limited to the persons authorized under this Order. No Party or their representative,
21                agent, or independent contractor may contact any person whose identity or contact
22                information is ascertained from any Protected Material, including through telephone,
23                text messaging, social media, and/or Internet message boards.
24          40.   Use of Protected Material during Deposition, Hearing, or Deposition Preparation.
25                Deponents and witnesses during a deposition or hearing may be shown or examined
26                on any information, document or thing designated Protected Material if it appears that
27                (a) the witness authored or received or reviewed a copy of it, or knew the information
28                described therein; or (b) was employed by or served as a consultant to the Producing

                                                      13
                                                           AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 14 of 29



 1            Party (i) at the time the information, document or thing was created or (ii) at any time,
 2            so long as the deponent/witness’s scope of employment or consultancy encompassed
 3            subject matters addressed in the Protected Material sought to be shown or examined
 4            on; or (c) is a current employee of the Producing Party, or (d) is being produced to
 5            testify pursuant to 30(b)(6), or (e) if the Producing Party consents to such disclosure,
 6            provided that any witness who is not or no longer employed by the Producing Party
 7            shall be first requested to sign the Acknowledgment and Agreement to Be Bound
 8            (Exhibit A). A Receiving Party who may seek to show a deponent Protected Material
 9            will serve a copy of the Acknowledgment and Agreement to Be Bound (Exhibit A) on
10            the deponent along with the deposition notice. To the extent a Producing Party desires
11            that any former employee of that Party or other third-party whose deposition is to be
12            taken in this matter execute the Acknowledgement attached as Exhibit A, it shall be
13            that Party’s burden to obtain such an agreement prior to the deposition. If a witness
14            refuses to execute the Acknowledgment or fails to do so within 14 days of the
15            deposition, the Parties will meet and confer on the issue. If the Parties cannot reach an
16            agreement and a Party continues to desire to preclude its former employee or other
17            third-party witness from receiving Protected Material at his or her deposition, that
18            Party shall move for a protective order in a timely fashion so that the issue may be
19            resolved by the Court prior to the deposition. Without such an additional protective
20            order, nothing in this Order shall prevent Counsel from showing Protected Material at
21            the deposition of a witness who is a former employee or consultant of a Party and
22            who currently works for a company that may otherwise preclude the receipt of
23            Protected Material by that witness had he or she had not been formerly employed by
24            or worked as a consultant for the Party. If the Receiving Party intends to disclose
25            Protected Material to a former employee or consultant outside of a deposition or other
26            formal proceeding under oath, the former employee or consultant must either execute
27            the Acknowledgment attached as Exhibit A prior to disclosure or acknowledge on the
28            record that he or she will be bound by Exhibit A.

                                                 14
                                                      AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 15 of 29



 1       41.   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
 2             the Court or permitted in writing by the Designating Party, a Receiving Party may
 3             disclose any information or item designated “CONFIDENTIAL” only to:
 4             (a)    The Receiving Party’s Outside Counsel in this Action, as well as employees
 5                    of said Outside Counsel to whom it is reasonably necessary to disclose the
 6                    information for this litigation;
 7             (b)    The Parties and the directors, officers, and employees (including In-House
 8                    Counsel) to whom disclosure is reasonably necessary for the purpose of
 9                    assisting in the prosecution or defense of the Action for use in accordance
10                    with this Protective Order;
11             (c)    Experts (as defined in this Order) retained by the Producing Party and their
12                    staff, which may be shown, or examined on, any information, document, or
13                    thing designated “CONFIDENTIAL” by the Producing Party;
14             (d)    Experts retained by the Receiving Party and their staff to whom disclosure is
15                    reasonably necessary for this Action and who have signed the
16                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
17             (e)    The Court and its personnel, and any appellate court or other court (and their
18                    personnel) before which the Parties appear in this Action;
19             (f)    Court reporters, videographers, and their staff;
20             (g)    Professional jury or trial consultants, and mock jurors, and Professional
21                    Vendors to whom disclosure is reasonably necessary for this Action and who
22                    have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
23             (h)    Deponents and witnesses during a deposition, hearing, or deposition
24                    preparation consistent with Paragraph 40; (i) The author or recipient of a
25                    document containing the information or a custodian or other person who
26                    otherwise possessed or knew the information and who has signed the
27                    “Acknowledgment and Agreement to Be Bound” (Exhibit A);
28             (k)    Any other person as to whom the Designating Party has consented to

                                                    15
                                                         AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 16 of 29



 1                    disclosure in advance;
 2             (l)    Such other persons as the Parties may agree or may be ordered by the Court;
 3             (m)    Special masters or discovery referees appointed by the Court;
 4             (n)    Mediators or settlement officers, and their supporting personnel, mutually
 5                    agreed upon by any of the Parties engaged in settlement discussions; and
 6       42.   Disclosure of “HIGHLY CONFIDENTIAL” Information or Items. Highly
 7             Confidential Information that is being made available or produced shall be delivered
 8             directly into the custody of one of the Receiving Party’s Outside Counsel. Unless
 9             otherwise ordered by the Court or permitted in writing by the Designating Party, a
10             Receiving Party’s Outside Counsel may disclose any information or item designated
11             “HIGHLY CONFIDENTIAL” only to:
12             (a)    Employees of said Outside Counsel to whom it is reasonably necessary to
13                    disclose the information for this litigation;
14             (b)    No more than three Designated In-House Counsel of the Receiving Party (and
15                    up to 4 paralegals or similar support staff) to whom disclosure is reasonably
16                    necessary for this litigation;
17             (c)    Experts to the extent necessary for the Expert to prepare a written opinion, to
18                    prepare to testify, or to assist counsel of record in the prosecution or defense
19                    of this Action, provided, however, that: (i) the disclosure shall be made only
20                    to an individual Expert, or to members, partners, employees or agents of an
21                    expert consulting firm as the expert consulting firm shall designate as the
22                    persons who will undertake the engagement on behalf of the expert consulting
23                    firm (the “Designated Expert Personnel”); (ii) the individual Expert or
24                    Designated Expert Personnel use the information solely in connection with
25                    this Action; (iii) the individual and/or a representative of each expert
26                    consulting firm sign the “Acknowledgment and Agreement to Be Bound”
27                    (Exhibit A) on behalf of any Designated Expert Personnel associated with that
28                    firm; and (iv) absent notice and the Producing Party’s opportunity to object,

                                                   16
                                                        AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 17 of 29



 1                  excluding any retention for this Action, the individual Expert and each of the
 2                  Designated Expert Personnel is neither a current nor former (within the past
 3                  year from the date of this Order) employee of any Party or any entity that
 4                  manufactures, distributes, or markets combustible cigarettes or e-cigarettes or
 5                  any component thereof;
 6            (d)   The court and its personnel, and any appellate court or other court (and their
 7                  personnel) before which the Parties appear in this Action;
 8            (e)   Court reporters, videographers, and their staff;
 9            (f)   Professional jury or trial consultants, mock jurors, and Professional Vendors
10                  to whom disclosure is reasonably necessary for this Action and who have
11                  signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
12            (g)   Persons who prepared, received, or reviewed the “HIGHLY
13                  CONFIDENTIAL” Information prior to its production and who have signed
14                  the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
15            (h)   The author or recipient of a document containing the information or a
16                  custodian or other person who otherwise possessed or knew the information
17                  and who has signed the “Acknowledgment and Agreement to Be Bound”
18                  (Exhibit A);
19            (i)   A witness during a hearing, a deposition, or preparation for a deposition,
20                  consistent with Paragraph 40;
21            (j)   Any other person as to whom the Designating Party has consented to
22                  disclosure in advance;
23            (k)   Such other persons as the Parties may agree or may be ordered by the Court;
24            (l)   Special masters or discovery referees appointed by the Court; and
25            (m)   Any mediator or settlement officer, and their supporting personnel, mutually
26                  agreed upon by any of the Parties engaged in settlement discussions.
27

28


                                                17
                                                     AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
       Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 18 of 29



 1          43.     Disclosure of “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY”
 2                  Information or Items.1 HC-OCO Information that is being made available or produced
 3                  shall be delivered directly into the custody of one of the Receiving Party’s Outside
 4                  Counsel. Unless otherwise ordered by the Court or permitted in writing by the
 5                  Designating Party, a Receiving Party’s Outside Counsel may disclose any
 6                  information or item designated “HIGHLY CONFIDENTIAL – OUTSIDE
 7                  COUNSEL” only to:
 8                  (a)    Employees of said Outside Counsel to whom it is reasonably necessary to
 9                         disclose the information for this litigation;
10                  (b)    Experts to the extent necessary for the Expert to prepare a written opinion, to
11                         prepare to testify, or to assist counsel of record in the prosecution or defense
12                         of this Action, provided, however, that: (i) the disclosure shall be made only
13                         to an individual Expert, or to members, partners, employees or agents of an
14                         expert consulting firm as the expert consulting firm shall designate as the
15                         persons who will undertake the engagement on behalf of the expert consulting
16                         firm (the “Designated Expert Personnel”); (ii) the individual Expert or
17                         Designated Expert Personnel use the information solely in connection with
18                         this Action; (iii) the individual and/or a representative of each expert
19                         consulting firm sign the “Acknowledgment and Agreement to Be Bound”
20                         (Exhibit A) on behalf of any Designated Expert Personnel associated with that
21                         firm; and (iv) absent notice and the Producing Party’s opportunity to object,
22                         excluding any retention for this Action, the individual Expert and each of the
23
            1
                     The Altria and Juul Defendants possess certain documents and information that are
24   “Ultra Trade Secret” (or, “UTS”). These documents, and the information they contain, are so
25   proprietary and competitively sensitive that their disclosure would cause irreparable and catastrophic
     competitive injury to the Altria and Juul Defendants. The Parties have agreed that their agreement to
26   the entry of this Protective Order does not constitute a waiver of the Altria Defendants’ or Juul
     Defendants’ rights to object in the future to the production of what the Altria Defendants or Juul
27   Defendants maintain is UTS information and/or to seek additional protection for the disclosure and
     handling of what Altria Defendants or Juul Defendants maintain is UTS information beyond that
28   which is provided for in this Protective Order for Confidential and Highly Confidential Information.

                                                       18
                                                            AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 19 of 29



 1                    Designated Expert Personnel is neither a current nor former (within the past
 2                    year from the date of this Order) employee of any Party or any entity that
 3                    manufactures, distributes, or markets combustible cigarettes or e-cigarettes or
 4                    any component thereof;
 5             (c)    The court and its personnel, and any appellate court or other court (and their
 6                    personnel) before which the Parties appear in this Action;
 7             (d)    Court reporters, videographers, and their staff;
 8             (e)    Professional jury or trial consultants, mock jurors, and Professional Vendors
 9                    to whom disclosure is reasonably necessary for this Action and who have
10                    signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11             (f)    Persons who prepared, received, or reviewed the “HIGHLY
12                    CONFIDENTIAL – OUTSIDE COUNSEL ONLY” Information prior to its
13                    production and who have signed the “Acknowledgment and Agreement to Be
14                    Bound” (Exhibit A);
15             (g)    The author or recipient of a document containing the information or a
16                    custodian or other person who otherwise possessed or knew the information
17                    and who has signed the “Acknowledgment and Agreement to Be Bound”
18                    (Exhibit A);
19             (h)    A witness during a hearing, a deposition, or preparation for a deposition,
20                    consistent with Paragraph 40; (i)      Any other person as to whom the
21                    Designating Party has consented to disclosure in advance;
22             (j)    Such other persons as the Parties may agree or may be ordered by the Court;
23             (k)    Special masters or discovery referees appointed by the Court; and
24             (l)    Any mediator or settlement officer, and their supporting personnel, mutually
25                    agreed upon by any of the Parties engaged in settlement discussions.
26       44.   Exclusion of Individuals From Depositions. Counsel shall have the right to exclude
27             any person who is not authorized by this Order to receive documents or information
28             designated as Protected Materials from any deposition where testimony regarding

                                                  19
                                                       AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 20 of 29



 1              Protected Materials or the use of Protected Materials is likely to arise, but only during
 2              periods of examination or testimony directed to or comprising Protected Material.
 3              This paragraph does not apply to the deponent.
 4   VIII. SECURITY OF PROTECTED MATERIAL
 5        45.   Any person in possession of another Party’s Protected Material shall exercise the
 6              same care with regard to the storage, custody, or use of Protected Material as they
 7              would apply to their own material of the same or comparable sensitivity. Receiving
 8              Parties must take reasonable precautions to protect Protected Material from loss,
 9              misuse and unauthorized access, disclosure, alteration, and destruction, including but
10              not limited to the following:
11              (a)    Protected Material in electronic format shall be maintained in a secure
12                     litigation support site(s) that applies standard industry practices regarding data
13                     security, including but not limited to application of access control rights to
14                     those persons entitled to access Protected Material under this Order;
15              (b)    Any Protected Material downloaded from the litigation support site(s) in
16                     electronic format shall be stored only on device(s) (e.g. laptop, tablet,
17                     smartphone, thumb drive, portable hard drive) that are password protected and
18                     encrypted with access limited to persons entitled to access Protected Material
19                     under this Order. If the user is unable to password protect and encrypt the
20                     device, then the Protected Material shall be password protected and encrypted
21                     at the file level;
22              (c)    Protected Material in paper format is to be maintained in a secure location
23                     with access limited to persons entitled to access Protected Material under this
24                     Order;
25              (d)    Summaries of Protected Material, including any lists, memorandum, indices,
26                     or compilations prepared or based on an examination of Protected Material
27                     that quote from or paraphrase Protected Material in a manner that enables it to
28                     be identified shall be afforded the same status of confidentiality as the

                                                   20
                                                        AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
       Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 21 of 29



 1                          underlying Protected Material;
 2                  (e)     If the recipient of Protected Material is shipping data in electronic format, the
 3                          recipient shall ship the data to a recipient who is authorized to receive the
 4                          protected material under this order and shall encrypt the data prior to shipping
 5                          and provide the encryption key in separate correspondence. If hard copy
 6                          documents are shipped, the Receiving Party will ship the documents using
 7                          secure packaging tape via Federal Express or UPS and retain a tracking
 8                          number for the materials. If the Receiving Party learns at any time that the
 9                          Protected Material has been retrieved or viewed by unauthorized parties
10                          during shipment, it will immediately notify the Producing Party and take all
11                          reasonable measures to retrieve the improperly disclosed materials; and
12                  (f)     If the Receiving Party discovers a breach of security2 relating to the Protected
13                          Material of a Producing Party, the Receiving Party shall: (1) provide written
14                          notice to the Producing Party of the breach within 48 hours of the Receiving
15                          Party’s discovery of the breach; (2) investigate and remediate the effects of
16                          the breach, and provide the Producing Party with reasonable assurance that the
17                          breach shall not recur; and (3) provide sufficient information about the breach
18                          that the Producing Party can ascertain the size and scope of the breach. The
19                          Receiving Party agrees to cooperate with the Producing Party or law
20                          enforcement in investigating any such security incident
21   IX.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
            LITIGATION
22
            46.     If a Receiving Party is served with a subpoena or a court order issued in other
23
                    litigation that would compel disclosure of any information or items designated in this
24
                    Action as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “HIGHLY
25
                    CONFIDENTIAL – OUTSIDE COUNSEL ONLY” the Receiving Party must:
26
27          2
              Breach is defined to include, but is not limited to, the confirmed or suspected: (i) disclosure
     or use of Protected Material by or to an unauthorized person; and/or (ii) the loss, theft or hacking of
28   a device containing Protected Material.

                                                        21
                                                             AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 22 of 29



 1              (a)    promptly notify in writing the Outside Counsel for the Designating Party (by
 2                     email, if possible) unless prohibited by law from doing so. Such notification
 3                     must include a copy of the subpoena or court order;
 4              (b)    promptly notify in writing the Party who caused the subpoena or order to issue
 5                     in the other litigation that some or all of the material covered by the subpoena
 6                     or order is subject to this Order. Such notification shall include a copy of this
 7                     Order; and
 8              (c)    cooperate with respect to all reasonable procedures sought to be pursued by
 9                     the Designating Party whose Protected Material may be affected.
10        47.   If the Designating Party timely seeks a protective order, the Receiving Party served
11              with the subpoena or court order shall not produce any information designated in this
12              Action as “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or “HIGHLY
13              CONFIDENTIAL – OUTSIDE COUNSEL ONLY” before a determination by the
14              court from which the subpoena or order issued, unless the Party has obtained the
15              Designating Party’s permission. The Designating Party shall bear the burden and
16              expense of seeking protection in that court of its confidential material – and nothing
17              in these provisions should be construed as authorizing or encouraging a Receiving
18              Party in this Action to disobey a lawful directive from another court or violate any
19              applicable state or federal law, rules or regulations.
20   X.   PARTY’S OWN INFORMATION
21        48.   The restrictions on the use of “CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or
22              “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY” Information
23              established by this Protective Order are applicable only to the use of the Information
24              received by a Party from another Party or from a non-party.
25        49.   Nothing herein shall impose any restrictions on the use or disclosure by a Party or
26              witness of documents, material, or information lawfully obtained by such Party or
27              witness independently of the discovery proceedings in these actions, whether or not
28


                                                    22
                                                         AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 23 of 29



 1               such documents, material or information are also obtained through discovery
 2               proceedings in these actions.
 3   XI.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
           THIS LITIGATION
 4
           50.   The terms of this Order are applicable to information produced by a Non-Party in this
 5
                 Action and designated as ““CONFIDENTIAL,” “HIGHLY CONFIDENTIAL,” or
 6
                 “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL ONLY.” Such information
 7
                 produced by Non-Parties in connection with this litigation is protected by the
 8
                 remedies and relief provided by this Order. Nothing in these provisions should be
 9
                 construed as prohibiting a Non-Party from seeking additional protections. Any Party
10
                 issuing a subpoena to a Non-Party shall enclose a copy of this Order.
11
           51.   In the event that a Party is required, by a valid discovery request, to produce a Non-
12
                 Party’s confidential information in its possession, and the Party is subject to an
13
                 agreement with the Non-Party not to produce the Non-Party’s confidential
14
                 information, then the Party shall:
15
                 (a)    promptly notify in writing the Requesting Party and the Non-Party that some
16
                        or all of the information requested is subject to a confidentiality agreement
17
                        with a Non-Party;
18
                 (b)    promptly provide the Non-Party with a copy of the Order in this litigation, the
19
                        relevant discovery request(s), and a reasonably specific description of the
20
                        information requested; and
21
                 (c)    make the information requested available for inspection by the Non-Party.
22
           52.   If the Non-Party fails to object or seek a protective order from this Court within
23
                 fourteen (14) days of receiving the notice and accompanying information, the
24
                 Receiving Party may produce the Non-Party’s confidential information responsive to
25
                 the discovery request. If the Non-Party timely seeks a protective order, the Receiving
26
                 Party shall not produce any information in its possession or control that is subject to
27
                 the confidentiality agreement with the Non-Party before determination by the Court.
28


                                                      23
                                                           AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 24 of 29



 1                Absent a Court order to the contrary, the Non-Party shall bear the burden and expense
 2                of seeking protection in this court of its Protected Material. All disclosure and
 3                discovery disputes are subject to the undersigned’s standing order for civil cases.
 4          53.   For a period of fourteen (14) calendar days following production by a Non-Party, that
 5                production shall be deemed “HIGHLY CONFIDENTIAL – OUTSIDE COUNSEL
 6                ONLY” even if not so designated by the Non-Party, to provide the Parties an
 7                adequate opportunity to designate information as appropriate. The failure by any
 8                Party to designate information produced by Non-Parties as “CONFIDENTIAL,”
 9                “HIGHLY CONFIDENTIAL,” or “HIGHLY CONFIDENTIAL – OUTSIDE
10                COUNSEL ONLY” within that fourteen (14) day period shall not waive a Party’s
11                right to later so designate such information with prospective effect, consistent with
12                Paragraph 32 of this Order. Nothing in this Order precludes a Party from asserting,
13                pursuant to the terms herein, a claim or designation of confidentiality over a Non-
14                Party’s Protected Material different from the designation it asserted before entry of
15                this Order.
16   XII.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
17          54.   If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
18                Protected Material to any person or in any circumstance not authorized under this
19                Order, the Receiving Party must immediately (a) notify in writing the Designating
20                Party of the unauthorized disclosures, (b) use its best efforts to retrieve all
21                unauthorized copies of the Protected Material, (c) inform the person or persons to
22                whom unauthorized disclosures were made of all the terms of this Order, and (d)
23                request such person or persons to execute the “Acknowledgment and Agreement to
24                Be Bound” that is attached hereto as Exhibit A. This shall not limit any remedies that
25                the Designating Party may have for disclosure of protected material.
26   XIII. MISCELLANEOUS
27          55.   Right to Further Relief. Nothing in this Order abridges the right of any person to seek
28                its modification by the Court in the future. Any Party, entity or person covered by this

                                                      24
                                                           AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 25 of 29



 1             Order may at any time apply to the Court for relief from any provision of this Order.
 2             Subject to the agreement of the Parties or an order of the Court, other entities or
 3             persons may be included in this Order by acceding to its provisions in a writing
 4             served upon Plaintiffs’ Co-Lead Counsel and Defendants’ Liaison Counsel, with such
 5             writings to be filed with the Court if so directed. The Parties expressly reserve all
 6             rights to seek further protection.
 7       56.   Right to Assert Other Objections. By stipulating to the entry of this Order no Party
 8             waives any right it otherwise would have to object to disclosing or producing any
 9             information or item on any ground not addressed in this Stipulated Protective Order.
10             Similarly, no Party waives any right to object on any ground to use in evidence of any
11             of the material covered by this Order.
12       57.   No Modification of Privileges. Nothing in this Order shall modify the law regarding
13             the attorney-client privilege, the attorney work product doctrine, the joint defense
14             privilege, and any other applicable privilege or protection from disclosure to the
15             extent such privilege or protection exists under applicable law.
16       58.   Filing Protected Material. Without written permission from the Designating Party or a
17             Court order secured after appropriate notice to all interested persons, a Party may not
18             file in the public record in this Action any Protected Material. A Party that seeks to
19             file under seal any Protected Material must comply with Civil Local Rule 79-5.
20             Protected Material may only be filed under seal pursuant to a Court order authorizing
21             the sealing of the specific Protected Material at issue. Pursuant to Civil Local Rule
22             79-5, a sealing order will issue only upon a request establishing that the Protected
23             Material at issue is privileged, protectable as a trade secret, or otherwise entitled to
24             protection under the law. If a Receiving Party’s request to file Protected Material
25             under seal pursuant to Civil Local Rule 79-5(d) is denied by the Court, then the
26             Receiving Party may file the Protected Material in the public record pursuant to Civil
27             Local Rule 79-5(e) unless otherwise instructed by the Court.
28


                                                    25
                                                         AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
     Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 26 of 29



 1       59.   Trial. This Order does not apply to use of Protected Material at trial. The use of
 2             Confidential, Highly Confidential, or HC-OCO Information during the trial shall be
 3             determined by Order of the Court.
 4       60.   Violations of the Protective Order by Disclosure of Personal Information. In the event
 5             that any person or Party violates the terms of this Protective Order by disclosing
 6             personal information relating to an individual third party, or in the event that any
 7             person or Party breaches the terms of the Protective Order in a manner that requires
 8             disclosure to a third party under pertinent privacy laws or otherwise, it shall be the
 9             responsibility of the breaching Party to contact that third party and to comply with
10             any laws or regulations involving breaches of Personal Information.
11       61.   Reservations: Entering into, agreeing, and/or complying with the terms of this Order
12             shall not: (a) operate as an admission by any Party that any particular documents,
13             material, or information contain(s) or reflect(s) currently valuable trade secrets or
14             proprietary or commercial information; or (b) prejudice in any way the right of a
15             Party at any time: (i) to seek a determination by the Court of whether any particular
16             document, item of material, or piece of information should be subject to the terms of
17             this Order; (ii) to seek relief on appropriate notice from any provision(s) of this
18             Order, either generally or as to any particular document, item, or piece of
19             information; (iii) to object to any discovery request, including the right to assert that
20             no discovery should be had of certain documents or information; or (iv) to seek
21             documents or other information from any source.
22       62.   Compliance with Federal and State Law. Nothing in this Order shall require a Party to
23             violate any applicable public records access, disclosure or retention laws.
24       63.   Preservation of Defenses. Neither the existence of this Order nor any of its terms
25             shall in any manner burden the right of any Defendant to assert defenses available
26             under Federal Rules of Civil Procedure 8, 9, or 12 or otherwise challenge the
27             sufficiency of any claim in the Master Complaint under the applicable laws. This
28             Order and its terms are expressly limited to this matter and shall not be used as

                                                   26
                                                        AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 27 of 29



 1              evidence or considered in any other matter filed against any Defendant as a waiver to
 2              assert defenses of any kind including, but not limited to, choice of law, jurisdiction
 3              and venue. Neither the existence of this Order nor any of its terms shall in any
 4              manner burden the right of any Defendant to assert defenses of any kind including,
 5              but not limited to, those available under Federal Rule of Civil Procedure 12(b) in any
 6              unrelated matter. All such defenses are expressly reserved by the Defendants.
 7

 8   XIV. FINAL DISPOSITION
 9        64.   Unless otherwise ordered or agreed in writing by the Producing Party, within ninety
10              (90) days after the final disposition of this Action, as defined in Paragraph 29, above,
11              each Receiving Party must return all Protected Material to the Producing Party or
12              destroy such material, except: (1) backup tapes or other disaster recovery systems that
13              are routinely deleted or written over in accordance with an established routine system
14              maintenance practice, or (2) documents that must be preserved as government records
15              or in compliance with other statutory, regulatory or legal authorities. As used in this
16              subdivision, “all Protected Material” includes all copies, abstracts, compilations,
17              summaries, and any other format reproducing or capturing any of the Protected
18              Material. Whether the Protected Material is returned or destroyed, upon the written
19              request of the Producing Party, the Receiving Party must submit a written
20              certification to the Producing Party (and, if not the same person or entity, to the
21              Designating Party) within a reasonable time after receiving the request that (1)
22              identifies by bates number listing all the Protected Material that was returned or
23              destroyed and (2) affirms that the Receiving Party has not retained any copies,
24              abstracts, compilations, summaries or any other format reproducing or capturing any
25              of the Protected Material. Notwithstanding this provision, lead counsel are entitled to
26              retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
27              transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
28


                                                    27
                                                         AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
      Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 28 of 29



 1               reports, attorney work product, and consultant and expert work product, even if such
 2               materials contain protected material.
 3         IT IS SO ORDERED.
 4

 5   DATED:January 19, 2021
 6                                             ______________________________
                                               Honorable Judge William H. Orrick
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                    28
                                                         AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
       Case 3:19-md-02913-WHO Document 1282 Filed 01/19/21 Page 29 of 29



 1                                                     EXHIBIT A
 2                        ACKNOWLEDGEMENT AND AGREEMENT TO BE BOUND
 3
                 I,________________________[print or type full name], of
 4
     ____________________________________[print or type full address], declare under penalty of
 5
     perjury that I have read in its entirety and understand the Stipulated Protective Order that was issued
 6
     by the United States District Court for the Northern District of California on ____________, in the
 7
     case of In re: JUUL Labs Inc., Marketing, Sales Practices, and Products Liability Litigation, United
 8
     States District Court, Northern District of California, Case No. 19-md-02913-WHO. I agree to
 9
     comply with and to be bound by all the terms of this Stipulated Protective Order and I understand
10
     and acknowledge that failure to so comply could expose me to sanctions and punishment in the
11
     nature of contempt. I solemnly promise that I will not disclose in any manner any information or
12
     item that is subject to this Stipulated Protective Order to any person or entity except in strict
13
     compliance with the provisions of this Order.
14
                 I further agree to submit to the jurisdiction of the United States District Court for the
15
     Northern District of California for the purpose of enforcing the terms of this Stipulated Protective
16
     Order, even if such enforcement proceedings occur after termination of this Action.
17
                 I hereby appoint _________________________[print or type full name] of
18
     ___________________________[print or type full address and telephone number] as my California
19
     agent for service of process in connection with this Action or any proceedings related to enforcement
20
     of this Stipulated Protective Order.
21
     Date: ____________________________
22
     City and State where sworn and signed: __________________________
23
     Printed Name: ___________________________________
24
     Signature:         ____________________________________
25

26
27   2061179.2


28


                                                             29
                                                                  AMENDED PROTECTIVE ORDER, CASE NO. 19-MD-02913-WHO
